                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


BRENDA C. ARMSTEAD,

                       Plaintiff,

v.                                                            Case No: 6:18-cv-1195-Orl-41KRS

FLORIDA STATE HOSPITAL,
GEORGE W. BUSH, JR. and JEB
BUSH,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Complaint (Doc. 1), wherein Plaintiff

asserts claims for stalking and cyberstalking. (See generally id.). Although Plaintiff did not pay

the filing fee or file a motion to proceed in forma pauperis, Magistrate Judge Karla R. Spaulding

reviewed the Complaint pursuant to 28 U.S.C. § 1915 and submitted a Report and

Recommendation (“R&R,” Doc. 2), in which she recommends that the Court dismiss the

Complaint without prejudice and direct the Clerk of Court to close the file, (id. at 5).

       Plaintiff filed an Objection (Doc. 6), however it fails to address the substantive analysis in

the R&R. After a de novo review of the record, the Court agrees with the analysis set forth in the

R&R. Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 2) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

           3. The Clerk is directed to close this case.




                                            Page 1 of 2
       DONE and ORDERED in Orlando, Florida on November 20, 2018.




Copies furnished to:

Unrepresented Party




                                     Page 2 of 2
